Case 18-05308-pmb            Doc 10   Filed 03/14/19 Entered 03/14/19 07:21:22         Desc Main
                                      Document     Page 1 of 3




     IT IS ORDERED as set forth below:



     Date: March 13, 2019
                                                          _____________________________________
                                                                        Paul Baisier
                                                                U.S. Bankruptcy Court Judge

     _______________________________________________________________


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

In re:                                                :
                                                      :      CASE NO. 18-68096-PMB
TAMARA LEANN FLOYD,                                   :
                                                      :      CHAPTER 13
                Debtor.                               :
                                                      :
                                                      :
TAMARA LEANN FLOYD,                                   :
                                                      :
                Plaintiff,                            :
                                                      :      ADVERSARY PROCEEDING
v.                                                    :
                                                      :      NO. 18-5308
STANFORD OAKS APARTMENTS                              :
2018, LLC,                                            :
                                                      :
                Defendant.                            :
                                                      :

                ORDER DENYING DEFENDANT’S MOTION TO DISMISS

         The Plaintiff-Chapter 13 Debtor named above (the “Debtor”), who is pro se, initiated this

Adversary Proceeding against Defendant shown above (the “Defendant”) through the filing of a

Complaint herein on November 20, 2018 (Docket No. 1)(the “Complaint”). In the Complaint, the
Case 18-05308-pmb            Doc 10      Filed 03/14/19 Entered 03/14/19 07:21:22                    Desc Main
                                         Document     Page 2 of 3




Debtor seeks a money judgment for actual and punitive damages under 11 U.S.C. § 362(k) for

alleged willful violation of the automatic stay based on post-bankruptcy contacts made by the

Defendant to collect a prepetition debt and issue threats of eviction despite notice of this

bankruptcy case.        The Defendant filed its Affirmative Defenses and Answer to Plaintiff’s

Complaint on December 5, 2018 (Docket No. 3). This matter is currently before the Court on the

Defendant’s Motion to Dismiss and Incorporated Brief filed on February 8, 2019 (Docket No.

8)(the “Motion to Dismiss”). The Debtor filed a pleading in response entitled Debtor Plaintiff

Motion to Object Defendants Dismissal of Adversary Proceeding on February 19, 2019 (Docket

No. 9)(the “Response”).

        In the Motion to Dismiss, the Defendant 1 argues that the Complaint should be dismissed

under Federal Rule of Civil Procedure 12(b)(1), applicable herein through Federal Rule of

Bankruptcy Procedure 7012(b), on grounds that this Court does not have subject matter jurisdiction

over it, since the underlying bankruptcy case was dismissed on February 7, 2019 for Debtor’s

failure to fund the plan. Citing Fidelity & Deposit Co. of Maryland v. Morris (In re Morris), 950

F.2d 1531, 1534 (11th Cir. 1992), the Defendant asserts that dismissal is appropriate because

jurisdiction is based on the nexus between a bankruptcy case and related proceedings.

        Closer examination of Morris, however, reveals that the 11th Circuit Court of Appeals

actually held that “the dismissal of an underlying bankruptcy case does not automatically strip a

federal court of jurisdiction over an adversary proceeding which was related to the bankruptcy




1
  The Defendant also states that the Debtor listed an erroneous name for the Defendant, and that its proper name is
Stanford Oaks Partner, LLC.

                                                        2
Case 18-05308-pmb            Doc 10      Filed 03/14/19 Entered 03/14/19 07:21:22                    Desc Main
                                         Document     Page 3 of 3




case at the time of its commencement.” Morris, supra, 950 F.2d at 1534. Instead, retention of

jurisdiction is in the sound discretion of the bankruptcy court. Id.

          Retention of jurisdiction is particularly warranted in situations like the one presented here,

where the Complaint seeks damages for alleged willful violations of the automatic stay through

Defendant’s efforts to dispossess the Debtor from her residence during the case. 2 Such a dispute

certainly constitutes a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O). Further, the stay

is one of the fundamental protections offered to debtors under the Bankruptcy Code. Vindication

of the stay and this Court’s related authority remain viable concerns irrespective of the pendency

or subsequent dismissal of the main bankruptcy case. See Johnson v. Smith (In re Smith), 575

F.3d 1079, 1083-84 (10th Cir. 2009); In re Rodriguez, 2012 WL 589553 (Bankr. D. N.J. Feb. 22,

2012)(citations omitted).

          In view of the foregoing, it is hereby

          ORDERED that the Motion to Dismiss be, and the same hereby is, DENIED; and it is

further

          ORDERED that the parties are directed to review the Order and Notice of Rule 26(f)

Conference entered on February 4, 2019 (Docket No. 6), and to comply with same no later than

April 12, 2019.

          The Clerk is directed to serve a copy of this Order upon the Debtor, counsel for the

Defendant, the Chapter 13 Trustee, and the United States Trustee.

                                         [END OF DOCUMENT]


2
 As noted by the Debtor in her Response, the Court suggested as much during the hearing on confirmation on February
7, 2019, when it issued its oral ruling dismissing the main case.

                                                        3
